IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 232 EAL 2018
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
              v.                              :
                                              :
                                              :
TIMOTHY TRAHEY,                               :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of October, 2018, the Petition for Allowance of Appeal is

GRANTED. The issue, rephrased for clarity, is:

      Do the facts and circumstances in this case justify a warrantless blood draw
      under the exigent circumstances exception to the warrant requirement?